No. 04-016

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2004 MT 246N


JAMES D. HASS,

              Petitioner and Appellant,

         v.

SHIRLEY HASS,

              Respondent and Respondent.



APPEAL FROM:         District Court of the Third Judicial District,
                     In and for the County of Deer Lodge, Cause No. DR 96-75
                     The Honorable Ted L. Mizner, Judge presiding.



COUNSEL OF RECORD:

              For Appellant:

                     Brian T. Atcheson, Esq., Attorney at Law, Butte, Montana

              For Respondent:

                     Patrick T. Gallagher, Skakles & Gallagher, Anaconda, Montana



                                                        Submitted on Briefs: August 18, 2004

                                                                   Decided: September 8, 2004


Filed:



                     __________________________________________
                                       Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. Its case title, Supreme Court cause number and disposition shall be included

in this Court’s quarterly list published in the Pacific Reporter and Montana Reports.

¶2     James D. Hass (James) appeals the judgment of the Third Judicial District Court, Deer

Lodge County, enforcing a Decree of Dissolution which stated that James was obligated to

pay certain debts. The District Court found, in pertinent part, that James had failed to pay

the debts, thereby concluding that Shirley Hass was “entitled to full reimbursement and

payment of the remainder amount [of the outstanding debts].”

¶3     James raises three issues on appeal, which we decline to address. Review of the

record shows that James did not raise these issues at the District Court level. We have

repeatedly held that we will not review issues raised here for the first time on appeal, as it

is unfair to fault the District Court for something that it never had opportunity to decide.

In re Marriage of Killpack, 2004 MT 55, ¶ 10, 320 Mont. 186, ¶ 10, 87 P.3d 393, ¶ 10.

¶4     Therefore, the District Court’s decision is affirmed.


                                                         /S/ JAMES C. NELSON




                                              2
We Concur:

/S/ KARLA M. GRAY
/S/ JOHN WARNER
/S/ JIM REGNIER
/S/ JIM RICE




                    3